 



EXHIBIT 10.11
BTHC VI, INC.
EQUITY INCENTIVE COMPENSATION PLAN
     1. Purpose. The purpose of this Equity Incentive Compensation Plan is to
attract and retain officers, other employees, Directors, consultants and other
independent contractors of BTHC VI, Inc., a Delaware corporation (the
“Company”), and its Subsidiaries and to provide to such persons incentives and
rewards for performance.
     2. Definitions. As used in this Plan,
          (a) “Appreciation Right” means a right granted pursuant to Section 5
of this Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.
          (b) “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right
or a Tandem Appreciation Right.
          (c) “Board” means the Board of Directors of the Company and, to the
extent of any delegation by the Board to a committee (or subcommittee thereof)
pursuant to Section 10 of this Plan, such committee (or subcommittee).
          (d) “Change in Control” has the meaning set forth in Section 12 of
this Plan.
          (e) “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          (f) “Common Shares” means the shares of common stock, par value $0.001
per share, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in
Section 11 of this Plan.
          (g) “Company” means BTHC VI, Inc., a Delaware corporation and its
successors.
          (h) “Date of Grant” means the date specified by the Board on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units or other awards contemplated by Section 9 of this Plan, or a grant or sale
of Restricted Stock, Restricted Stock Units, or other awards contemplated by
Section 9 of this Plan will become effective (which date will not be earlier
than the date on which the Board takes action with respect thereto).
          (i) “Director” means a member of the Board of Directors of the
Company.
          (j) “Effective Date” means the date of approval of the Plan by the
Company’s Board of Directors.
          (k) “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Board that sets
forth the terms and

 



--------------------------------------------------------------------------------



 



conditions of the awards granted. An Evidence of Award may be in an electronic
medium, may be limited to notation on the books and records of the Company and,
with the approval of the Board, need not be signed by a representative of the
Company or a Participant.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.
          (m) “Free-Standing Appreciation Right” means an Appreciation Right
granted pursuant to Section 5 of this Plan that is not granted in tandem with an
Option Right.
          (n) “Incumbent Directors” means the individuals who, as of the
Effective Date, are Directors of the Company and any individual becoming a
Director subsequent to the Effective Date whose election, nomination for
election by the Company’s stockholders, or appointment was approved by a vote of
at least two-thirds of the then Incumbent Directors (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without objection to such nomination),
including, without limitation, after consummation of the proposed transaction
(the “Transaction”) contemplated by that certain non-binding letter of intent,
dated as of April 18, 2007, to which the Company is a party; provided, however,
that an individual shall not be an Incumbent Director if such individual’s
election or appointment to the Board occurs as a result of an actual or
threatened election contest (as described in Rule 14a-12(c) of the Exchange Act)
with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
          (o) “Management Objectives” means the measurable performance objective
or objectives established pursuant to this Plan for Participants who have
received grants of Performance Shares or Performance Units or, when so
determined by the Board, Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units, dividend credits and other awards pursuant to this Plan.
Management Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of a Subsidiary, division, department or function within the Company or a
Subsidiary. The Board may provide, in connection with the setting of the
Management Objectives, that any evaluation of performance may include or exclude
certain items that may occur during any fiscal year, including, but not limited
to the following: (i) asset write downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (iv) any reorganization and
restructuring programs; (v) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;
(vi) acquisitions or divestitures; and (vii) foreign exchange gains and losses.
It is intended generally that the Management Objectives applicable to any award
will be based on specified levels of, or relative peer company performance in
any one or more of the following objectives, or any combination thereof, as
determined by the Board in its sole discretion:

  (i)   Adjusted net earnings     (ii)   Cash flow (including free cash flow)

2



--------------------------------------------------------------------------------



 



  (iii)   Cost of capital     (iv)   Cost reduction     (v)   Customer service  
  (vi)   Debt reduction     (vii)   Development milestone achievement     (viii)
  Earnings and earnings growth (including earnings per share and earnings before
taxes and earnings before interest and taxes)     (ix)   Economic value added  
  (x)   Establishment of partnerships and collaborations     (xi)   Financing
proceeds     (xii)   Gross profit     (xiii)   Inventory management     (xiv)  
Market share     (xv)   Market value added     (xvi)   Net income     (xvii)  
Operating profit and operating income     (xviii)   Partnership milestone
achievement     (xix)   Productivity improvement     (xx)   Profit after taxes  
  (xxi)   Project execution     (xxii)   Quality     (xxiii)   Recruitment and
development of associates     (xxiv)   Reduction of fixed costs     (xxv)  
Return on assets and return on net assets     (xxvi)   Return on equity    
(xxvii)   Return on invested capital     (xxviii)   Sales and sales growth    
(xxix)   Successful start-up of new facility     (xxx)   Successful
acquisition/divestiture     (xxxi)   Total stockholder return and improvement of
stockholder return     (xxxii)   Unit volume     (xxxiii)   Unit cost    
(xxxiv)   Pricing     (xxxv)   Working capital

     If the Board determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related levels of achievement, in whole or in part, as the
Board deems appropriate and equitable.
          (p) “Market Value per Share” means, as of any particular date, the
closing sales price of the Common Shares or, as determined by the Board, the
average closing sales price of the Common Shares over a period of time, either
before or after any particular date, of one to ten days, as reported on the
Nasdaq Stock Market (including, without limitation, the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market, as

3



--------------------------------------------------------------------------------



 




applicable) or, if not listed on such exchange, on any other national securities
exchange on which the Common Shares are listed or, if not listed on any such
other national securities exchange, the NASD OTC Bulletin Board or any other
quotation facility on which the Common Shares are quoted. If there is no regular
trading market for such Common Shares, the Market Value per Share shall be
determined by the Board.
          (q) “Non-Employee Director” means a Director who is not an employee of
the Company or any Subsidiary.
          (r) “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Option Right.
          (s) “Option Price” means the purchase price payable on exercise of an
Option Right.
          (t) “Option Right” means the right to purchase Common Shares upon
exercise of an option granted pursuant to Section 4 of this Plan.
          (u) “Participant” means a person who is selected by the Board to
receive benefits under this Plan and who is at the time an officer or other
employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in such capacities within 90 days of the Date of
Grant, or who is a consultant or other independent contractor, or a Non-Employee
Director of the Company or a Subsidiary.
          (v) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
          (w) “Performance Share” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Section 8 of this Plan.
          (x) “Performance Unit” means a bookkeeping entry awarded pursuant to
Section 8 of this Plan that records a unit equivalent to $1.00 or such other
value as is determined by the Board.
          (y) “Plan” means this BTHC VI, Inc. Equity Incentive Compensation
Plan, as may be amended from time to time.
          (z) “Restricted Stock” means Common Shares granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.
          (aa) “Restriction Period” means the period of time during which
Restricted Stock Units are subject to restrictions, as provided in Section 7 of
this Plan.
          (bb) “Restricted Stock Unit” means an award made pursuant to Section 7
of this Plan of the right to receive Common Shares or cash at the end of a
specified period.

4



--------------------------------------------------------------------------------



 



          (cc) “Spread” means the excess of the Market Value per Share on the
date when an Appreciation Right is exercised, or on the date when Option Rights
are surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.
          (dd) “Subsidiary” means a corporation, company or other entity (i) at
least 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.
          (ee) “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is granted in tandem with an Option
Right.
          (ff) “Voting Stock” means securities entitled to vote generally in the
election of directors.
     3. Shares Available Under the Plan.
          (a) Maximum Shares Available Under Plan. Subject to adjustment as
provided in Section 11 of this Plan, the number of Common Shares that may be
issued or transferred (i) upon the exercise of Option Rights or Appreciation
Rights, (ii) in payment of Restricted Stock and released from substantial risks
of forfeiture thereof, (iii) as Restricted Stock Units, (iv) in payment of
Performance Shares or Performance Units that have been earned, (v) as awards
contemplated by Section 9 of this Plan, or (vi) in payment of dividend
equivalents paid with respect to awards made under the Plan will not exceed in
the aggregate 1,465,000 Common Shares. Common Shares covered by an award granted
under the Plan shall not be counted as used unless and until they are actually
issued and delivered to a Participant. Without limiting the generality of the
foregoing, the number of Common Shares available under this Plan will be
adjusted to account for shares relating to awards that expire, are forfeited,
terminated or cancelled without the issuance of Common Shares and to awards
settled in cash in lieu of Common Shares. Shares issued under the Plan may be
shares of original issuance or treasury shares or a combination of the
foregoing.
          (b) Life of Plan Limits. Awards will not be granted under Section 9 of
the Plan to the extent they would involve the issuance of more than 1,465,000
shares in the aggregate.
          (c) Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in this Plan to the contrary, and subject to adjustment
as provided in Section 11 of this Plan:

  (i)   No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 750,000 Common Shares during any calendar year.

5



--------------------------------------------------------------------------------



 



  (ii)   No Participant will be granted Restricted Stock or Restricted Stock
Units that specify Management Objectives, Performance Shares or other awards
under Section 9 of this Plan, in the aggregate, for more than 750,000 Common
Shares during any calendar year.     (iii)   Notwithstanding any other provision
of this Plan to the contrary, in no event will any Participant in any calendar
year receive an award of Performance Units having an aggregate maximum value as
of their respective Dates of Grant in excess of $3,000,000.

          (d) Impact of Election on the Limit. If, under this Plan, a
Participant has elected to give up the right to receive compensation in exchange
for Common Shares based on fair market value, such Common Shares will be counted
against the number of shares available in Section 3(a) above.
     4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant will be subject to all of the
requirements contained in the following provisions:
          (a) Each grant will specify the number of Common Shares to which it
pertains subject to the limitations set forth in Section 3 of this Plan.
          (b) Each grant will specify an Option Price per share, which may not
be less than the Market Value per Share on the Date of Grant.
          (c) Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company of Common Shares owned by the Optionee having a value at the time of
exercise equal to the total Option Price (or other consideration authorized
pursuant to Section 4(d)), (iii) by a combination of such methods of payment, or
(iv) by such other methods as may be approved by the Board.
          (d) The Board may determine, at the Date of Grant, that payment of the
Option Price of any Option Right may also be made in whole or in part in the
form of Restricted Shares or other Common Shares that are forfeitable or subject
to restrictions on transfer. Unless otherwise determined by the Board at the
Date of Grant, whenever any Option Price is paid in whole or in part by means of
any of the forms of consideration specified in this Section 4(d), the Common
Shares received upon the exercise of the Option Rights shall be subject to the
same risks of forfeiture or restrictions on transfer as may correspond to any
that apply to the consideration surrendered; provided, however, that such risks
of forfeiture or restrictions on transfer shall apply only to the same number of
Common Shares received by the Optionee as applied to the forfeitable or
restricted Common Shares surrendered by the Optionee.
          (e) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.

6



--------------------------------------------------------------------------------



 



          (f) To the extent permitted by law, any grant may provide for payment
of the Option Price, at the election of the Optionee, in installments, with or
without interest, upon terms determined by the Board.
          (g) Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.
          (h) Each grant will specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable. A
grant of Option Rights may provide for the earlier exercise of such Option
Rights in the event of the retirement, death or disability of a Participant or a
Change in Control.
          (i) Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.
          (j) Option Rights granted under this Plan will be nonqualified options
under the Code.
          (k) The exercise of an Option Right will result in the cancellation on
a share- for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.
          (l) No Option Right will be exercisable more than 10 years from the
Date of Grant.
          (m) The Board may, at the Date of Grant of any Option Rights, provide
for the payment of dividend equivalents to the Optionee on either a current or
deferred or contingent basis or may provide that such equivalents shall be
credited against the Option Price.
          (n) Each grant of Option Rights will be evidenced by an Evidence of
Award. Each Evidence of Award shall be subject to this Plan and shall contain
such terms and provisions, consistent with this Plan, as the Board may approve.
     5. Appreciation Rights.
          (a) The Board may also authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights. A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Board, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise. Tandem Appreciation Rights may be granted
at any time prior to the exercise or termination of the related Option Rights. A
Free-Standing Appreciation Right will be a right of the Participant to receive
from the Company an amount determined by the Board, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.
          (b) Each grant of Appreciation Rights will be subject to all of the
requirements contained in the following provisions:

7



--------------------------------------------------------------------------------



 



  (i)   Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may either grant to the Participant or retain in the
Board the right to elect among those alternatives.     (ii)   Any grant may
specify that the amount payable on exercise of an Appreciation Right may not
exceed a maximum specified by the Board at the Date of Grant.     (iii)   Any
grant may specify waiting periods before exercise and permissible exercise dates
or periods.     (iv)   Any grant may specify that such Appreciation Right may be
exercised only in the event of, or earlier in the event of, the retirement,
death or disability of a Participant or a Change in Control.     (v)   Any grant
of Appreciation Rights may specify Management Objectives that must be achieved
as a condition of the exercise of such Appreciation Rights.     (vi)   To the
extent permitted by law, any grant may provide for the payment to the
Participant of dividend equivalents thereon in cash or Common Shares on a
current, deferred or contingent basis.     (vii)   Each grant of Appreciation
Rights will be evidenced by an Evidence of Award, which Evidence of Award will
describe such Appreciation Rights, identify the related Option Rights (if
applicable), and contain such other terms and provisions, consistent with this
Plan, as the Board may approve.

          (c) Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.
          (d) Regarding Free-Standing Appreciation Rights only:

  (i)   Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which may not be less than the Market Value per Share on the
Date of Grant;     (ii)   Successive grants may be made to the same Participant
regardless of whether any Free-Standing Appreciation Rights previously granted
to the Participant remain unexercised; and

8



--------------------------------------------------------------------------------



 



  (iii)   No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

     6. Restricted Stock. The Board may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale will be subject to all
of the requirements contained in the following provisions:
          (a) Each such grant or sale will constitute an immediate transfer of
the ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.
          (c) Each such grant or sale will provide that the Restricted Stock
covered by such grant or sale that vests upon the passage of time will be
subject to a “substantial risk of forfeiture” within the meaning of Section 83
of the Code for a period to be determined by the Board at the Date of Grant, or
may provide that the Restricted Stock will vest upon the achievement of
Management Objectives (as provided in Section 6(e) below); provided, however,
that if Restricted Stock vests based on the passage of time rather than the
achievement of Management Objectives, the period of time will be no shorter than
three years, except that the restrictions may be removed on an annual, ratable
basis during the three year period.
          (d) Each such grant or sale will provide that during the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).
          (e) Any grant of Restricted Stock may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such Restricted Stock; provided, however, that
notwithstanding subparagraph (c) above, restrictions relating to Restricted
Stock that vests upon the achievement of Management Objectives may not terminate
sooner than one year from the Date of Grant. Each grant may specify in respect
of such Management Objectives a minimum acceptable level of achievement and may
set forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of maximum achievement of the specified Management
Objectives. The grant of Restricted Stock will specify that, before the
termination or early termination of restrictions applicable to such Restricted
Stock, the Board must determine that the Management Objectives have been
satisfied; provided, however, that notwithstanding Section 6(c) above, the
substantial risk of forfeiture relating to Restricted Stock that vests upon the
achievement of Management Objections may not terminate sooner than one year from
the Date of Grant.

9



--------------------------------------------------------------------------------



 



          (f) Notwithstanding anything to the contrary contained in this Plan,
any grant or sale of Restricted Stock may provide for the earlier lapse of the
substantial risk of forfeiture in the event of the retirement, death or
disability of a Participant or a Change in Control.
          (g) Any such grant or sale of Restricted Stock may require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award.
          (h) Each grant or sale of Restricted Stock will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve. Unless otherwise directed by the Board, all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares.
     7. Restricted Stock Units. The Board may also authorize the granting or
sale of Restricted Stock Units to Participants. Each such grant or sale will be
subject to all of the requirements contained in the following provisions:
          (a) Each such grant or sale will constitute the agreement by the
Company to deliver Common Shares or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify. If a grant of Restricted
Stock Units specifies that the Restriction Period will terminate upon the
achievement of Management Objectives, then, notwithstanding anything to the
contrary contained in subparagraph (c) below, such Restriction Period may not
terminate sooner than one year from the Date of Grant. Each grant may specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of shares of Restricted
Stock Units on which restrictions will terminate if performance is at or above
the minimum level, but falls short of maximum achievement of the specified
Management Objectives. The grant of such Restricted Stock Units will specify
that, before the termination or early termination of restrictions applicable to
such Restricted Stock Units, the Board must determine that the Management
Objectives have been satisfied.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.
          (c) If the Restriction Period lapses only by the passage of time
rather than the achievement of Management Objectives as provided in subparagraph
(a) above. Each such grant or sale will be subject to a Restriction Period of
not less than one year.
          (d) Notwithstanding anything to the contrary contained in this Plan,
any grant or sale of Restricted Stock Units may provide for the earlier lapse or
other modification of

10



--------------------------------------------------------------------------------



 




the Restriction Period in the event of the retirement, death or disability of a
Participant or a Change in Control.
          (e) During the Restriction Period, the Participant will have no right
to transfer any rights under his or her award and will have no rights of
ownership in the Restricted Stock Units and will have no right to vote them, but
the Board may at the Date of Grant, authorize the payment of dividend
equivalents on such Restricted Stock Units on either a current or deferred or
contingent basis, either in cash or in additional Common Shares.
          (f) Each grant or sale will specify the time and manner of payment of
the Restricted Stock Units that have been earned. Any grant or sale may specify
that the amount payable with respect thereto may be paid by the Company in cash,
in Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.
          (g) Each grant or sale of Restricted Stock Units will be evidenced by
an Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.
     8. Performance Shares and Performance Units. The Board may also authorize
the granting of Performance Shares and Performance Units that will become
payable to a Participant upon achievement of specified Management Objectives
during the Performance Period. Each such grant will be subject to all of the
requirements contained in the following provisions:
          (a) Each grant will specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors.
          (b) The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than three years) as will
be determined by the Board at the time of grant, which may be subject to earlier
lapse or other modification in the event of the retirement, death or disability
of a Participant or a Change in Control.
          (c) Any grant of Performance Shares or Performance Units will specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a level or levels of achievement and will set forth a
formula for determining the number of Performance Shares or Performance Units
that will be earned if performance is at or above the minimum level or levels,
but falls short of maximum achievement of the specified Management Objectives.
The grant of Performance Shares or Performance Units will specify that, before
the Performance Shares or Performance Units will be earned and paid, the Board
must determine that the Management Objectives have been satisfied.
          (d) Each grant will specify the time and manner of payment of
Performance Shares or Performance Units that have been earned. Any grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in Common Shares or in any

11



--------------------------------------------------------------------------------



 




combination thereof and may either grant to the Participant or retain in the
Board the right to elect among those alternatives.
          (e) Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Board at
the Date of Grant. Any grant of Performance Units may specify that the amount
payable or the number of Common Shares issued with respect thereto may not
exceed maximums specified by the Board at the Date of Grant.
          (f) The Board may at the Date of Grant of Performance Shares, provide
for the payment of dividend equivalents to the holder thereof on either a
current or deferred or contingent basis, either in cash or in additional Common
Shares.
          (g) Each grant of Performance Shares or Performance Units will be
evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Board may approve.
     9. Other Awards.
          (a) The Board may, subject to limitations under applicable law, grant
to any Participant such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Shares or factors that may influence the value of such shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Shares, purchase rights for
Common Shares, awards with value and payment contingent upon performance of the
Company or specified Subsidiaries, affiliates or other business units thereof or
any other factors designated by the Board, and awards valued by reference to the
book value of Common Shares or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. The
Board shall determine the terms and conditions of such awards. Common Shares
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 shall be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without limitation, cash, Common
Shares, other awards, notes or other property, as the Board shall determine.
          (b) Cash awards, as an element of or supplement to any other award
granted under this Plan, may also be granted pursuant to this Section 9 of this
Plan.
          (c) The Board may grant Common Shares as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Board.
     10. Administration of the Plan.
          (a) This Plan will be administered by the Board, which may from time
to time delegate all or any part of its authority under this Plan to a committee
of the Board (or a subcommittee thereof) consisting of non-employee Directors,
as constituted from time to time.

12



--------------------------------------------------------------------------------



 



To the extent of any such delegation, references in this Plan to the Board will
be deemed to be references to such committee or subcommittee.
          (b) The interpretation and construction by the Board of any provision
of this Plan or of any agreement, notification or document evidencing the grant
of Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other awards pursuant to Section 9 of
this Plan and any determination by the Board pursuant to any provision of this
Plan or of any such agreement, notification or document will be final and
conclusive.
          (c) The Board or, to the extent of any delegation as provided in
Section 10(a), the committee, may delegate to one or more of its members or to
one or more officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Board, the
committee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Board, the committee or such person may have under the Plan.
The Board or the committee may, by resolution, authorize one or more officers of
the Company to do one or both of the following on the same basis as the Board or
the committee: (i) designate employees to be recipients of awards under this
Plan; (ii) determine the size of any such awards; (B) the resolution providing
for such authorization sets forth the total number of Common Shares such
officer(s) may grant; and (iii) the officer(s) shall report periodically to the
Board or the committee, as the case may be, regarding the nature and scope of
the awards granted pursuant to the authority delegated.
     11. Adjustments. The Board shall make or provide for such adjustments in
the numbers of Common Shares authorized under the Plan, subject to limits
contained in Section 3 of the Plan, and covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of Common Shares
covered by other awards granted pursuant to Section 9 hereof, in the Option
Price and Base Price, and in the kind of shares covered thereby, as the Board,
in its sole discretion may determine is equitably required to prevent dilution
or enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, extraordinary dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, or (b) any Change in Control, merger, consolidation, spin-off,
split- off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Board, in its discretion, may provide in substitution for any or
all outstanding awards under this Plan such alternative consideration (including
cash), if any, as it may determine to be equitable in the circumstances and may
require in connection therewith the surrender of all awards so replaced. The
Board shall also make or provide for such adjustments in the numbers of shares
specified in Section 3 of this Plan as the Board in its sole discretion,
exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Section 11; provided, however, that any such
adjustment to the number specified in Section 3(b) will be made only if and to
the extent that such adjustment would not result in negative tax consequences
under Section 409A of the Code. Without limiting the generality of the
foregoing, in the event that the Company issues warrants or other rights to

13



--------------------------------------------------------------------------------



 



acquire Common Shares on a pro rata basis to all stockholders, the Board shall
make such adjustments in the number of Common Shares authorized under the Plan
and in the limits contained herein as it may deem to be equitable, including,
without limitation, proportionately increasing the number of authorized Common
Shares or any such limit.
     12. Change in Control. For purposes of this Plan, except as may be
otherwise prescribed by the Board in an Evidence of Award made under this Plan,
a “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events:
          (a) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the
then-outstanding Voting Stock of the Company; provided, however, that:

  (i)   for purposes of this Section 12(a), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (i), (ii) and
(iii) of Section 12(c) below;     (ii)   a Change in Control will not be deemed
to have occurred if a Person is or becomes the beneficial owner of 50% or more
of the Voting Stock of the Company as a result of a reduction in the number of
shares of Voting Stock of the Company outstanding pursuant to a transaction or
series of transactions that is approved by a majority of the Incumbent Directors
unless and until such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock of the Company representing 1% or more of the
then-outstanding Voting Stock of the Company, other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally;     (iii)   if at least a
majority of the Incumbent Directors determine in good faith that a Person has
acquired beneficial ownership of 50% or more of the Voting Stock of the Company
inadvertently, and such Person divests as promptly as practicable but no later
than the date, if any, set by the Incumbent Board a sufficient number of shares
so that such Person beneficially owns less than 50% of the Voting Stock of the
Company, then no Change in Control shall have occurred as a result of such
Person’s acquisition;     (iv)   the consummation of the Transaction shall not
constitute a Change in Control; or

14



--------------------------------------------------------------------------------



 



          (b) a majority of the Board ceases to be comprised of Incumbent
Directors; or
          (c) the consummation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of the stock or assets of another corporation, or
other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (i) the Voting Stock of the
Company outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 60% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (other than the Company, such entity resulting
from such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 50%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and (iii) at least
a majority of the members of the Board of Directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or
          (d) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Transaction that complies with clauses (i), (ii) and (iii) of Section 12(c).
     13. Non U.S. Participants. In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.
     14. Transferability.
          (a) Except as otherwise determined by the Board, no Option Right,
Appreciation Right or other derivative security granted under the Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution. Except as otherwise

15



--------------------------------------------------------------------------------



 




determined by the Board, Option Rights and Appreciation Rights will be
exercisable during the Participant’s lifetime only by him or her or, in the
event of the Participant’s legal incapacity to do so, by his or her guardian or
legal representative acting on behalf of the Participant in a fiduciary capacity
under state law and/or court supervision.
          (b) The Board may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.
     15. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. If a Participant’s benefit is to be received in
the form of Common Shares, and such Participant fails to make arrangements for
the payment of tax, the Company shall withhold such Common Shares having a value
equal to the amount required to be withheld. Notwithstanding the foregoing, when
a Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the shares required to be delivered to the Participant, Common Shares having a
value equal to the amount required to be withheld (except in the case of
Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other Common Shares held by such
Participant. The shares used for tax withholding will be valued at an amount
equal to the Market Value per Share of such Common Shares on the date the
benefit is to be included in Participant’s income. In no event shall the Market
Value per Share of the Common Shares to be withheld and/or delivered pursuant to
this Section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld. Participants
shall also make such arrangements as the Company may require for the payment of
any withholding tax obligation that may arise in connection with the disposition
of Common Shares acquired upon the exercise of Option Rights.
     16. Compliance with Section 409A of the Code.
          (a) To the extent applicable, it is intended that this Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code.
This Plan and any grants made hereunder shall be administrated in a manner
consistent with this intent, and any provision that would cause this Plan or any
grant made hereunder to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Participants). Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or

16



--------------------------------------------------------------------------------



 




any other guidance, promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.
          (b) In order to determine for purposes of Section 409A of the Code
whether a Participant is employed by a member of the Company’s controlled group
of corporations under Section 414(b) of the Code (or by a member of a group of
trades or businesses under common control with the Company under Section 414(c)
of the Code) and, therefore, whether the Common Shares that are or have been
purchased by or awarded under this Plan to the Participant are shares of
“service recipient” stock within the meaning of Section 409A of the Code:

  (i)   In applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2) and (3), and     (ii)   In
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses under common control with the Company for purposes of
Section 414(c) of the Code, the language “at least 50 percent” is to be used
instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

     17. Amendments.
          (a) The Board may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be approved by the
stockholders of the Company in order to comply with applicable legal
requirements or the requirements of the principal national securities exchange
upon which the Common Shares are traded or quoted, then, such amendment will be
subject to stockholder approval and will not be effective unless and until such
approval has been obtained.
          (b) The Board will not, without the further approval of the
stockholders of the Company, authorize the amendment of any outstanding Option
Right to reduce the Option Price. Furthermore, no Option Right will be cancelled
and replaced with awards having a lower Option Price without further approval of
the stockholders of the Company. This Section 17(b) is intended to prohibit the
repricing of “underwater” Option Rights and will not be construed to prohibit
the adjustments provided for in Section 11 of this Plan.
          (c) If permitted by Section 409A of the Code, in case of termination
of employment by reason of death, disability or normal or early retirement, or
in the case of unforeseeable emergency or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any shares of Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer

17



--------------------------------------------------------------------------------



 




has not lapsed, or any Restricted Stock Units as to which the Restriction Period
has not been completed, or any Performance Shares or Performance Units which
have not been fully earned, or any other awards made pursuant to Section 9
subject to any vesting schedule or transfer restriction, or who holds Common
Shares subject to any transfer restriction imposed pursuant to Section 14(b) of
this Plan, the Board may, in its sole discretion, accelerate the time at which
such Option Right, Appreciation Right or other award may be exercised or the
time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Restriction Period will end or the
time at which such Performance Shares or Performance Units will be deemed to
have been fully earned or the time when such transfer restriction will terminate
or may waive any other limitation or requirement under any such award.
          (d) Subject to Section 17(b) hereof, the Board may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Subject to Section 11 above, no such amendment shall impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.
     18. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.
     19. Effective Date/Termination. This Plan will be effective as of the
Effective Date. No grant will be made under this Plan more than 10 years after
the Effective Date, but all grants made on or prior to such date will continue
in effect thereafter subject to the terms thereof and of this Plan.
     20. Miscellaneous Provisions.
          (a) The Company will not be required to issue any fractional Common
Shares pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.
          (b) This Plan will not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
          (c) Any Evidence of Award may provide, in the event that the
Participant engages in any activity that is detrimental to the Company (as such
activity may be defined in any Evidence of Award): (i) for the forfeiture of any
award granted under the Plan, (ii) that the Participant return to the Company
any Common Shares that the Participant has not disposed of that were offered
pursuant to the Plan, and/or (iii) that the Participant pay to the Company in
cash the difference between any amount actually paid by a Participant for any
Common Shares received under the Plan that the Participant has disposed of and
the Market Value per Share of the Common Shares on the date the Participant
acquired the Common Shares under the Plan.

18



--------------------------------------------------------------------------------



 



          (d) No award under this Plan may be exercised by the holder thereof if
such exercise, and the receipt of cash or stock thereunder, would be, in the
opinion of counsel selected by the Board, contrary to law or the regulations of
any duly constituted authority having jurisdiction over this Plan.
          (e) Absence on leave approved by a duly constituted officer of the
Company or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder, except that no awards may be granted to an employee while he
or she is absent on leave.
          (f) No Participant shall have any rights as a stockholder with respect
to any shares subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Company.
          (g) The Board may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.
          (h) Participants shall provide the Company with a written election
form setting forth the name and contact information of the person who will have
beneficial ownership rights upon the death of the Participant.
          (i) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of this Plan
shall remain in full force and effect.
Adopted by the Board —June 8, 2007

19